Citation Nr: 0534273	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to August 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied service connection for an 
acquired psychiatric disorder, including depression, mental 
illness, and attention deficit hyperactivity disorder (ADHD).  
The veteran initially requested a Travel Board hearing, but 
indicated that he no longer wanted such a hearing in April 
2004.  38 C.F.R. § 20.704(e) (2005).

In September 2004, the Board remanded the claim for 
additional development, including obtaining specified private 
treatment records and Social Security Administration (SSA) 
disability determination records.  The requested development 
has taken place, and the Board will therefore decide the 
claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

After the February 2004 rating decision, the veteran filed 
claims for service connection for post-traumatic stress 
disorder and a total disability rating based on individual 
unemployability, in July 2004 and July 2005, respectively.  
Those claims have not been adjudicated and are referred to 
the RO for appropriate consideration and development.

The motion to advance the veteran's appeal on the docket was 
granted by the Board. 


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran was diagnosed with a 
personality disorder rather than a chronic psychiatric 
disability in service, did not manifest a psychosis within a 
year after service and was not clinically diagnosed with a 
psychiatric disorder until more than nineteen years after 
service, and his current psychiatric disorders are not 
otherwise related to service. 


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel undertook to explain the holding of 
Pelegrini.  The Board is bound by the  precedent opinions of 
VA's General Counsel as the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

Here, the RO's September 2003 and January 2004 letters 
relating to the VCAA preceded its initial adjudication of the 
veteran's claim in February 2004.  However, the Board found 
these letters deficient in its September 2004 remand because 
they did not clearly inform the veteran of the type of 
evidence necessary to substantiate his claim for service 
connection for a psychiatric disorder, i.e., the first 
element of VCAA notice.  Nevertheless, because subsequent VA 
correspondence and adjudications remedied this deficiency, 
and the letters and the other documents complied with the 
remaining elements of the notice requirement, the veteran was 
not prejudiced by not receiving VCAA notification as to the 
first element prior to the RO's initial adjudication of his 
claim.  See generally Mayfield (discussing prejudicial error 
analysis).

Specifically, after the Board's September 2004 remand, the 
Appeals Management Center's (AMC's) September 2004 letter 
correctly informed the veteran what the evidence had to show 
to establish entitlement to service connection for a 
psychiatric disorder and that the evidence to be submitted 
could consist of physician statements with clinical findings 
and laboratory test results, as well as statements from 
individuals who could describe from their knowledge and 
personal observations the manner in which the disability was 
incurred.  In addition, the AMC's September 2004 letter and 
the RO's September 2003 and January 2004 letters explained 
the respective responsibilities of VA and the veteran in 
obtaining additional evidence.  Further, the AMC's letter 
stated: "If there is any other evidence or information that 
you think will support your appeal, please let us know.  If 
the evidence is in your possession, please send it to us."  
Moreover, the AMC's August 2005 SSOC contained the text of 
VCAA implementing regulation 38 C.F.R. § 3.159.  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Thus, the RO's and AMC's letters and the August 2005 SSOC 
complied with the all of the elements of the VCAA's notice 
requirement, and essentially cured the error in the September 
2003 and January 2004 letters regarding the first element of 
the notice requirement.  It is therefore not prejudicial for 
the Board to proceed to finally decide this appeal.

Moreover, VA obtained all identified treatment records, 
including the VA and private treatment records specified by 
the Board in its September 2004 remand, and there is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  In addition, certain disorders 
will be presumed to have been incurred in service if 
manifested to a compensable degree within a specified 
presumptive period following service.  38 U.S.C.A. §§1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Psychoses are considered a chronic disease presumed to be 
service connected if manifested to a degree of ten percent or 
more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

In the present case, shortly after the veteran's July 1971 
entry into service, his basic training record indicated that 
he was counseled as to his poor performance.  His training 
officer stated that the veteran had a "very depressed 
feeling and possibly is extremely upset as a result of poor 
family relations."  The training officer later noted that 
the veteran's poor family relationships were the greater part 
of his basic problem.  The veteran was subsequently relieved 
of duty and assigned to a motivation unit, after which he was 
reported as AWOL and later court-martialed for leaving his 
appointed place of duty and unit without authority.  In 
August 1971, the veteran was recommended for administrative 
separation by a psychiatric social worker and chief of the 
mental hygiene service, who wrote that the veteran "does not 
have any psychiatric disease or condition which would warrant 
separation from the service," but that if he continued in 
training, he might develop a major psychiatric illness.  The 
diagnosis was "Emotionally unstable personality manifested 
by drug dependency, flashbacks, acting out, violent behavior, 
low stress tolerance and a history of poor adjustment."  
Subsequently, an August 1971 report of medical history 
included a physician summary that stated he had reviewed the 
statements given by the veteran and found that he had not 
experienced a significant illness or injury since induction.  
He also noted that the veteran denied a family history of 
psychosis, disturbances of consciousness, and all other 
significant medical or surgical history.  In response to the 
question whether he then had or had ever had frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, or periods of unconsciousness, the "No" box 
was checked,  although depression or excessive worry had been 
checked "yes", but crossed out, and replaced with a check 
for "No."

The above evidence reflects that the veteran did not have a 
chronic disease in service warranting service connection 
under 38 C.F.R. § 3.303(b) (2005).  Although his training 
officer described the veteran as having a "very depressed 
feeling," which he attributed mostly to the veteran's family 
relationships, the reviewing officers, trained mental health 
professionals, specifically found that the veteran did not 
have a psychiatric disease or condition and diagnosed him 
with an emotionally unstable personality.  Under 38 C.F.R. 
§§ 3.303 (c) and 4.9 (2005), such personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation.  Moreover, as to the notation apparently written 
by the veteran on the copy of the August 1971 report of 
medical history he submitted in September 2004 indicating 
that the crossing out of the "Yes" check mark next to the 
depression or excessive worry was "very suspect," even if 
the veteran had checked "Yes," he was not competent to 
diagnose depression, whereas the physician who signed the 
report and indicated that the veteran had not experienced any 
significant illness since induction was competent to make 
such a judgment.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

In addition, there is no competent evidence of continuity of 
symptomatology, or that a psychosis manifested within one 
year of discharge from service.  The first post-service 
clinical evidence of any psychiatric disorder appears to be a 
November 1990 Valley Mental Health treatment summary that 
diagnosed the veteran with dysthymia and major depression 
more than nineteen years after service.  While the veteran 
and many of his family members submitted lay statements 
indicating that he had manifested symptoms of a psychiatric 
disorder since shortly after service and as a result thereof, 
they were not competent to make such a diagnosis or 
determination of etiology.  Cromley v. Brown, 7 Vet. App. at 
379.

Further, although post-service medical records in addition to 
the November 1990 private treatment summary contain diagnoses 
of multiple psychiatric disorders, none of them relate any of 
these disorders to military service.  These records include 
the following: a November 1996 psychotherapist's handwritten 
note indicating the veteran suffers from ADHD; a January 1997 
private psychologist's evaluation submitted to the Utah 
Division of Rehabilitation Services diagnosing the veteran 
with schizotypal personality disorder and borderline 
intellectual functioning; a December 2000 private 
psychological evaluation to determine eligibility for 
rehabilitation services for Utah that diagnosed the veteran 
with depressive disorder, not otherwise specified, rule out 
bipolar disorder, ADHD, and mathematics disorder; the June 
2003 SSA disability determination records diagnosing the 
veteran with generalized anxiety disorder and major 
depression that began November 2000; Dr. "J.O."'s May 2001 
psychiatric examination report diagnosing the veteran with 
generalized anxiety, social phobia, and major depression; Dr. 
"M.M."'s September 2003 assessment and plan diagnosing the 
veteran with major depressive disorder, generalized anxiety 
disorder, ADHD, rule out obsessive compulsive disorder; 
November 2004 VA outpatient treatment (VAOPT) records 
diagnosing the veteran with depression with psychotic 
features; and an April 2005 VAOPT treatment plan noting major 
depressive disorder, with prior history, severe, recurrent, 
and with melancholic features.  Moreover, those treatment 
records that noted a history of a psychiatric disorder, such 
as the November 1996 handwritten psychotherapy note 
indicating a history of difficulty in many areas, Dr. 
"J.O."'s May 2001 notation of symptoms for a long time, and 
the November 2004 VAOPT note of a long history of mental 
problems since being in the Air Force, appear to be based on 
the veteran's recitation of his own history rather than 
review of clinical records, and therefore do not constitute 
competent evidence as to the inception of a psychiatric 
disorder or its possible relationship to service.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional).  In addition, the general medical texts from 
the internet and elsewhere submitted by the veteran discuss 
psychiatric disorders generally and do not relate to the 
etiology of this particular veteran's psychiatric disorders.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran had a 
personality disorder rather than a chronic psychiatric 
disorder in service, his psychiatric disorders, including 
depression with psychotic features, did not manifest within a 
year after service or for many years thereafter, and these 
psychiatric disorders are not otherwise related to service.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for a 


psychiatric disorder must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).




ORDER

The claim for service connection for a psychiatric disorder 
is denied.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


